DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office action is in response to Applicant’s Amendments and Remarks filed on 4/28/2022.
Claim(s) 1-21 is/are pending in this Office Action.
Claim(s) 7, 14-15, 20 is/are amended.	
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.





The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Specification
Specification objections of the most recent Office action have been removed. See Response to Arguments section of this Office action. 
Claim Objections
Claim corrections have been approved. Claim objections of the most recent Office action have been removed. 
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim rejections under 35 USC 112(a) of the most recent Office action have been removed. See Response to Arguments section of this Office action. 






Claim rejections under 35 USC 112(b) of the most recent Office action have been removed. See Response to Arguments section of this Office action. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.



Claim(s) 1-6, 8-13, 15-19, 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ananth et al. (US 2006/0031787 A1), hereafter referred to as Ananth, in view of Burdoin et al. (US 5,521,817), hereafter referred to as Burdoin.
Regarding claims 1, 8, and 15, Ananth teaches an apparatus, and related method of controlling an unmanned aerial vehicle (UAV) (“drone”, para. 0042), said apparatus comprising: 
a processor (“processor 26”, Fig. 1), and a memory (“program memory 28”, Fig. 1) communicatively couples to the processor, the memory comprising instructions (“program instructions”, para. 0056) for performing the related method comprising:
presenting a first user interface to a user, the first user interface comprising: 
a first section having a first plurality of selectable fields identifying first UAV flight control command data, the first plurality of selectable fields related to control of the UAV in a first manner; 
a second section having a second plurality of selectable fields identifying the second UAV flight control data, the second plurality of selectable fields related to control of the UAV in a second manner;
accepting first user selected fields of the first plurality of selectable fields, and second user selected fields of the second plurality of selectable fields; 
accepting a first user command to move at least one of the first section and the second section to a user determined location within the user interface; 
accepting a second user command in the user interface to save the first user selected fields of the first plurality of selectable fields, the second user selected fields, and the user determined location
(“the inventive system provides an novel interactive GUI with novel tools and functionality that enable the user to readily design an interactive, an easily reconfigurable visual instrument panel for monitoring and/or management of one or more remote target systems or devices or of specific components thereof. Alternate embodiments of the inventive interface, but are not limited to multiple display configurations for collective monitoring of one or more target systems by geographically dispersed users, or configuration of specific instrument panels for benchmarking multiple variants of the same system at once”, para. 0039,
“Referring now to FIG. 22, a graphical representation of a second embodiment of an exemplary GUI that may be displayed to the user by the user device 12 via the output system 24 (such as a video monitor), and utilized by the user via the input system 22 to interact with the process 400 (and its sub-processes), is shown as an interface 700. It should be noted that the interface 700 only shows the specific front-end elements relevant to the process 400. Furthermore, the exact sizes and positioning of the various interface 700 regions is shown by way of example only--the regions may be readily re-seized and re-positioned as a matter of design choice without departing from the spirit of the invention”, para. 0103, 
“The interface 700 includes a menu region 702 which may contain selectable menu items to interact with or otherwise control operations of the process 400 and other processes that may be performed by the user device 12, a monitoring element region 704 that displays all VI_ELEMENTs related to MINF attributes, a control element region 706 that displays all VI_ELEMENTs related to ACT attributes, an objects region 712 that contains the TSM_OBJECTs and TSC_OBJECTs, grouped into individual display areas 710 and 712, and a project region 714 where the visual instrument panel is designed and configured by the user. The interface 700 may also contain an optional miscellaneous region 716 where other useful controls and/or displays may be provided for the user. Optionally a project region 718 may also be provided for enabling the user to easily switch between and select various TSM_Models, if more than one are being used to build the instrument panel. Of course, the interface 700 may be readily altered to eliminate any unnecessary regions to increase available display space (e.g. if there are no control VI_ELEMENTs, the TSM_OBJECTs need not be displayed).
As described above, in connection with FIG. 21, In performance of the steps 410, 412 and 418 of the process 400 of FIG. 12, the user may link a particular VI_ELEMENT from the monitoring element region 704 or from the control element region 706, to an appropriate corresponding TSM_or TSC_OBJECT to activate it and then position it the project region 714, and repeat the process until all the desired active objects have been generated. The user may then arrange the active objects in any desired visual instrument panel configuration”, para. 0104-0105,
“The main purpose of the process 400 (and its sub-processes) is to enable the user to generate an interactive visual instrument panel that may be used as a GUI to interact with (i.e. manage and/or monitor) one or more target systems for which RD_Records are available to the user (or which may be generated by the user). In summary this is done by extracting the various action and information attributes from the RD_Record in form of visual interactive elements (VI_ELEMENTs), and then assigning individual graphical control or monitoring objects (TSC_OBJECTs or TSM_OBJECTs) to each VI_ELEMENT corresponding to the attribute that the user wishes to utilize in the panel. When linked to an attribute, the objects are activated and once the user device 12 is connected to the target system 14, they may be used as "virtual" controls and information indicating displays. The user can arrange the objects to customize the instrument panel in any desired fashion using a provided graphical user interface (for example as the GUIs shown and described below in connection with FIGS. 21-23”, para. 0087, see Fig. 12, “Referring now to FIG. 5, a representation of the scope of possible information that may be present in a RD_Record corresponding to the target system 14, is shown as an exemplary target RD_Record 100. The most important part of the RD_Record 100 are the TSI_Attributes 102, that may include one or both controllable actions attributes 112 and monitorable information attributes 118. Controllable actions 112 includes a list of one or more actions (ACT_1 . . . ACT_N) that the target system model 14 is capable of performing (or even the instructions it is capable of receiving and executing, such as commands from the user to change one or more of the system's operational parameters), while monitorable information 118, includes a list of one or more items of information (INF_1 . . . INF_N) that may be received from the target system. The actions and information items in attributes 112, 118 may also include identifying information as to which specific target component they belong”, para. 0082, see also Fig. 21-22); 
in response to the accepted second user command, accepting a name for the user interface in a text box presented in the first user interface and saving user interface attributes including the first user selected fields of the first plurality of selectable fields, the second user selected fields, and the user determined location in association with the name for the user interface
(“The RD_Record 100 also includes identification information 104 identifying which target system 14 it represents, and implementation information 106 with instructions on how to connect to the target system 14 through the communication link 16 and conduct the management/control operation. The RD_Record 100 may also optionally include information identifying one or more related RD_Record that correspond to other target systems that relate to the target system 14 or that may be monitored/managed from a single session. This "relationship" information is stored as REL_Info 108. Other optional information may also be included as other information 110. Preferably, the RD_Record 100 is created in a simplified format (for example as a text or initialization file) that may be readily edited by the user if a change is desired or necessary without having to generate a new RD_Record from the TSI_Model. This may be useful in case of a change of target system 14 location that occurred after the RD_Record was generated. Then, the user only needs to edit the implementation information 108 to start using the RD_Record 100. The utilization of the RD_Record 100 by the IRMM system 10 is discussed in greater detail below in connection with FIGS. 12-20”, para.-0083); 
presenting a second user interface to the user according to the saved user interface attributes, the second user interface comprising: 
the first section having the user selected first plurality of selectable fields associated with the first UAV flight control command data replaced with a depiction of the first UAV flight control command data associated with each of the first user selected fields of the first plurality of selected fields; 
the second section having the user selected second plurality of selectable fields associated with the second UAV flight control data replaced with a depiction of the second UAV flight control data associated with each of the second user selected fields of the second plurality of selected fields; 
wherein the at least one of the first section and the second section is disposed at the user determined location
(“Referring now to FIG. 25, an exemplary VI_Panel 850 that may have been configured from the CMV_Set 550 of FIG. 16, or the IV_Diagram 600 of FIG. 17, utilizing any of the interfaces shown in FIGS. 22 to 24, or using any other GUI, is shown. The exemplary VI_Panel illustrates possible arrangements of the various ATSM_OBJECTs and ATSC_OBJECTs”, para. 0108
“The process 400 of the present invention begins at a step 402 where the user (or the user device 12) retrieves the RD_Record_X for the target system to be monitored and/or managed. Alternately, an optional test 404 may be performed to determine if an RD_Record_X is available at the user device 12. If it is not, at an optional step 406, RD_Record_X preparation, shown as the process 450 in FIG. 13, is performed”, para. 0090, see Fig. 13, “In conclusion, the IRMM system 10 of the present invention enables users to quickly and easily design one or more visual instrument panel GUIs to monitor/manage one or more target systems of any type, and to do so in real-time without any loss of data. Yet another advantage of the present invention is the ease with which the user can always modify a previously created visual instrument panel GUI to account for changes in the target system or in the monitoring/management requirements”, para. 0112);
controlling the UAV at least in part using the depiction of the first UAV flight control command data associated with each of the first user selected fields and the depiction of the second UAV flight control data depicted in each of the second user selected fields of the presented second user interface
(“with increasing utilization of autonomous and semi-autonomous systems in military and civilian applications (such as remote drone vehicles, robots, satellites, and other unmanned systems), the IRMM system can also provide an enormous advantage in enabling operators and engineers to monitor and manage these systems during their intended utilization in real time, and though completely customizable interactive interfaces--whether from a single location or from geographically dispersed sites”, para. 0042,
“Referring now to FIG. 24, an alternate embodiment of the interface 750 is shown as a distributed scalable interface 800. As discussed above, in connection with the initial description of the IRMM system 10 of FIG. 1, certain applications may require multiple users to collaborate in monitoring/management of a complex target system or group of systems. In such as case the distributed interface 800 is particularly advantageous as it allows to use a configuration/management in an interface 802 to configure and design one or more visual instrument panels (VI_Panel_1 . . . VI_Panel_P) and then display them in the project regions of interfaces 804 through 806 (while only two additional interfaces are shown, any number may be used as may be desirable or practical, without departing from the spirit of the invention. The interfaces 804, 804 may be connected locally to the user device at which the interface 802 is displayed (for example at a proximal user device or a component thereof in the same area, or they may be located at remote locations in which case the various user systems at which interfaces 802-806 are displayed, interact with one another through an optional communication link 808 (equivalent to the communication link 16 of FIG. 1). Thus, the distributed scalable interface 800 enables multiple users in various locations to collaborate both in target system development, as well as in target system utilization and support”, para. 0107).

Ananth does not explicitly teach wherein the first UAV flight control command data comprises altitude command data, heading command data, roll command data and climb rate command data.
However, Burdoin teaches an apparatus, and related method of controlling an unmanned aerial vehicle (UAV) (“drones”, Fig. 1, C3, lines 3-12), said apparatus comprising: 
a processor (“formation control processor (FCP) 205”, Fig. 2), and said method comprising:
presenting a user interface (“control consoles and/or pre-programmed computers”, C3, lines 67-C4, lines 1, “command/control ground station 110”, Fig. 1) to a user (“Many scenarios can be devised for launching, capturing, and recovering the drones…The methods used for launch, capture positioning, and recovery are dependent upon the configuration of the ground station 110…The configuration of the command/control ground station 110 may vary. Ground station control is provided by manually operated control consoles and/or pre-programmed computers”, C3, lines 55-C4, lines 1), the user interface comprising: 
a plurality of selectable fields identifying UAV flight control command data, the first UAV flight control command data comprising altitude command data, heading command data, roll command data and climb rate command data (“formation is maintained by each leader/follower drone pair communicating useful data such as altitude, heading, airspeed, body axis rates, accelerations, etc., and by performing range and bearing measurements so that the follower drone ADFCS guidance control laws can derive flight control commands (pitch and roll attitude, throttle, etc.) to maintain a defined position with reference to its leader”, C3, lines 26-33, “Software modules which the FCP processor 205 utilizes are shown in tabular form in FIG. 6. The formation control modules include navigation prediction, guidance control, and AFCC mode control…A simplified block diagram of the formation control software is shown in FIG. 7. The major inputs to the guidance control laws are measured parameters 701 and desired (commanded) range, bearing, and altitude displacement differentials 702, combined with predictions 703 of the leader's flight path and the attitudes, rates, airspeed, etc., 704 of the follower drone itself. Pitch, roll, throttle, and appropriate mode controls 705 (speed hold on throttle, altitude hold on pitch, etc.) are outputs to the AFCC for controlling the drone's flight”, C7, lines 13-26, see also Fig. 6-7).
All the components are known in Ananth and in Burdoin. Both teach processors configured to control UAVs. Ananth teaches a user interface configurable for multiple users which “enables users to quickly and easily design one or more visual instrument panel GUIs to monitor/manage one or more target systems” (para. 0112), wherein the “one or more target systems” comprises a “drone” (para. 0042). Burdoin teaches controlling a drone from a “ground station 110” using “manually operated control consoles and/or pre-programmed computers”, wherein the control comprises “useful data such as altitude, heading, airspeed, body axis rates, accelerations, etc.” (C3, lines 26-33). Thus, it would have been obvious to one of ordinary skill in the art at the time of filing to modify the invention of Ananth with the teachings of Burdoin by using the specific and well-known drone flight control command data as taught by Burdoin (C3, lines 26-33) in the “GUI” of Ananth “to interact with (i.e. manage and/or monitor) one or more target systems” (para. 0087). The motivation for doing so would be to implement these well-known control parameters “to maintain a defined position” of the drone as taught by Burdoin (C3, lines 26-33) for “enabling operators and engineers to monitor and manage these systems during their intended utilization in real time, and though completely customizable interactive interfaces” as taught by Ananth (para. 0042).

Regarding claims 2, 9, and 16, Ananth further teaches wherein the user interface attributes further comprise display color, size, and text characteristics (“Each VI_ELEMENT includes a visual portion that identifies, to the user, the specific attribute to which they belong. In addition, the VI_ELEMENT is linked to the assigned attribute such that it can provide all necessary information about the target component to which the ACT or MINF attribute belongs. For example, a VI_ELEMNT may be a word or a line of text (e.g. a file name), or an icon, or other image, but may also contain a location of the appropriate attribute information which may not be visible to the user. The VI_ELEMENTS can also include visual marks, such as images, characters or color that identify them as corresponding to an ACT or a MINF attribute”, para. 0092).

Regarding claims 3, 10, and 17, Ananth further teaches wherein the user interface attributes are saved in a configuration data file, however, configuration files are well-known to be used with computer programs to configure attributes (para. 0082-0083).

Regarding claims 4, 11, and 18, Ananth further teaches wherein: 
the first user interface comprises an export control; and 
the method further comprises: 
accepting a user selection of the export control; and 
in response to the user selection of the export control, exporting the user interface attributes to for use by another user interface (“When the session is complete, the process 400 ends at a step 430, where, if at least some aspects of the session and/or the target system were recorded at the step 426, the user may optionally be provided with one or more session/target system reports”, para. 0111).

Regarding claims 5, 12, and 19, Ananth further teaches wherein: 
the first user interface comprises an import control; and 
the method further comprises: 
accepting a user selection of the import control; and 
in response to the user selection of the import control, importing other user interface attributes from another user interface (“The process 400 of the present invention begins at a step 402 where the user (or the user device 12) retrieves the RD_Record_X for the target system to be monitored and/or managed”, para. 0090).  

Regarding claims 6 and 13, Burdoin further teaches wherein the first plurality of selectable fields are related to UAV autopilot set points (“The initiation of automatic formation flight and the formation parameters are controlled via uplink commands transmitted from a command/control system 110”, C3, lines 13-15, “The controller 110 then selects and launches each successive drone in the appropriate leader/follower order, commands their formation mode, and, after verification of capture, enables automatic ADFCS controlled formation flight. When all drones for the formation flight are flying in formation in the hold pattern, the controller 110 again takes control of the leader drone 101 and flies the formation mission”, C4, lines 15-22).  

Regarding claim 21, Ananth further teaches wherein:
the UAV flight data comprises flight control data (this limitation is taught in the rejection to claim 15); and
the depiction of the flight control data is a textural description of the UAV flight data (“Each VI_ELEMENT includes a visual portion that identifies, to the user, the specific attribute to which they belong. In addition, the VI_ELEMENT is linked to the assigned attribute such that it can provide all necessary information about the target component to which the ACT or MINF attribute belongs. For example, a VI_ELEMNT may be a word or a line of text (e.g. a file name), or an icon, or other image, but may also contain a location of the appropriate attribute information which may not be visible to the user. The VI_ELEMENTS can also include visual marks, such as images, characters or color that identify them as corresponding to an ACT or a MINF attribute”, para. 0092).

Claim(s) 7, 14, 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ananth et al. (US 2006/0031787 A1) in view of Burdoin et al. (US 5,521,817) further in view of Kugelmass (US 2016/0046371 A1).
Regarding claims 7 and 14, Burdoin further teaches wherein the second plurality of selectable fields are related to an autopilot of the UAV (“The initiation of automatic formation flight and the formation parameters are controlled via uplink commands transmitted from a command/control system 110”, C3, lines 13-15, “The controller 110 then selects and launches each successive drone in the appropriate leader/follower order, commands their formation mode, and, after verification of capture, enables automatic ADFCS controlled formation flight. When all drones for the formation flight are flying in formation in the hold pattern, the controller 110 again takes control of the leader drone 101 and flies the formation mission”, C4, lines 15-22), but Ananth in view of Burdoin do not explicitly teach wherein the second plurality of selectable fields are related an autopilot approach of the UAV. 

Regarding claim 20, Burdoin further teaches wherein the first plurality of selectable fields are related to UAV autopilot set points, and wherein the second plurality of selectable fields are related to an autopilot of the UAV (“The initiation of automatic formation flight and the formation parameters are controlled via uplink commands transmitted from a command/control system 110”, C3, lines 13-15, “The controller 110 then selects and launches each successive drone in the appropriate leader/follower order, commands their formation mode, and, after verification of capture, enables automatic ADFCS controlled formation flight. When all drones for the formation flight are flying in formation in the hold pattern, the controller 110 again takes control of the leader drone 101 and flies the formation mission”, C4, lines 15-22), but Ananth in view of Burdoin do not explicitly teach wherein the second plurality of selectable fields are related to an autopilot approach of the UAV.

However, regarding claims 7, 14, and 20, monitoring attributes related to the approach of an UAV is known in the art. 
See, Kugelmass teaches an unmanned aerial vehicle and methods for controlling same, comprising: a processor (“the UAV 100 can further include an off-the-shelf autopilot module 130 that communicates with the mobile computing device 150 over a short-range wireless connection (e.g., low-energy radio communication), controls servos (i.e., the actuators 112) coupled to the flight control surfaces 110 via wired connections, and communicates with a brushless motor controller to control rotation of the prop and thus the speed of the UAV 100.”, para. 0013), wherein a plurality of selectable fields of an interface (see “S100”, “S110”, and “S120” in Fig. 2) are related to an autopilot  approach (“a first landing path specifying a landing site”, see claim 1 citation below) of an UAV (“unmanned aerial vehicle (UAV) 100”, Fig. 1)
(“A method, comprising: within a user interface, receiving a selection for a set of interest points on a digital map of a physical area; based on the set of interest points, selecting a ground area for imaging during a mission; generating a flight path over the ground area for execution by an unmanned aerial vehicle during the mission, the flight path defining an imaging flight path for capturing images of the ground area, a first landing path specifying a landing site and associated with a first environmental condition”, claim 1 of Kugelmass).
All the components are known in Ananth in view of Burdoin and in Kugelmass. Both Ananth in view of Burdoin and Kugelmass teach processors configured to control UAVs. Thus, it would have been obvious to one of ordinary skill in the art at the time of filing to modify the invention of Ananth in view of Burdoin with the teachings of Kugelmass by implementing information related to “a first landing path”, as taught by Kugelmass into the “GUI” of Ananth “to interact with (i.e. manage and/or monitor) one or more target systems” (para. 0087). The motivation for doing so would be to use the “off-the-shelf autopilot module 130” as taught by Kugelmass, and allow a user to generate a landing path for a landing site while operating the drone of Ananth in view of Burdoin.
Response to Arguments









Applicant's arguments filed 4/28/2022, pg. 10-13, in regards to the 35 USC 112(a) and 35 USC 112(b) rejections of the most recent Office action have been fully considered and are persuasive. The rejections have been withdrawn. 
Similarly, Applicant's arguments filed 4/28/2022, pg. 8-10, in regards to the specification objections of the most recent Office action have been fully considered and are persuasive. The objections over 37 CFR 1.75(d)(1) have been withdrawn. 
Applicant's arguments filed 4/28/2022 in regards to the prior art rejections to the pending claims have been fully considered but they are not persuasive.
Applicant asserts, pg. 14, 
“As a threshold matter, Ananth, like previously cited Miichi, Penilla requires the use of two different Uis - a first UI for defining the layout, and a second UI for actually displaying information. The claimed invention discloses and claims a UI in which the information that goes into the sections as well as the location of the sections can be defined and saved in one step, with information presented in the definition stage being replaced with the information itself…
…with the Ananth system, in which, like Miichi and Penilla, the user uses an
interface to define which elements are to be presented in the display, but the elements are presented in another display rather than replacing the elements of the user display used to define the interface with a depiction of the data itself…”

The examiner disagrees with these assertions. The Patent and Trademark Office ("PTO") determines the scope of claims in patent applications not solely on the basis of the claim language, but upon giving claims their broadest reasonable construction "in light of the specification as it would be interpreted by one of ordinary skill in the art." In re Am. Acad. of Sci. Tech. Ctr., 367 F.3d 1359, 1364[, 70 USPQ2d 1827, 1830] (Fed. Cir. 2004). Under a broadest reasonable interpretation (BRI), words of the claim must be given their plain meaning, unless such meaning is inconsistent with the specification. The plain meaning of a term means the ordinary and customary meaning given to the term by those of ordinary skill in the art at the time of the invention. In re Zletz, 893 F.2d 319, 321, 13 USPQ2d 1320, 1322 (Fed. Cir. 1989) (discussed below); Chef America, Inc. v. Lamb-Weston, Inc., 358 F.3d 1371, 1372, 69 USPQ2d 1857 (Fed. Cir. 2004)
Regarding the claim limitations, “the first section having the user selected first plurality of selectable fields associated with the first UAV flight control command data replaced with a depiction of the first UAV flight control command data associated with each of the first user selected fields of the first plurality of selected fields” and “the second section having the user selected second plurality of selectable fields associated with the second UAV flight control data replaced with a depiction of the second UAV flight control data associated with each of the second user selected fields of the second plurality of selected fields”, the term “replaced” does not have a specific definition in the claims, in the specification as filed, nor in the parent applications, thus it is given its plain meaning of taking the place of or putting back in a previous place or condition.
Regarding Fig. 4-5, although it can be true that pressing the “save” button as shown in Fig. 4 (and described in para. 0032-0033) can result in what is shown in Fig. 5, it is not certain that it results as such. This can be argued because 1) elements “430” and “530” contain different names (“Op1Interface” in Fig. 4 and “Op2Interface” in Fig. 5), and 2) check boxes like “GPS time”, “IAS Cmd”, and “Latitude Cmd” are unchecked in Fig. 4, but are shown displaying data in Fig. 5, while the checkbox for “ClimbRate Cmd” is checked in Fig. 4 but does not have a value in Fig. 5. Further, Applicant’s specification, states “… an operator may save the display configuration data for future use…” (para. 0032, emphasis added), and “…may allow the operator to select and load a display configuration data file which will populate the display element selections in each of sections 410 and 420 … Such a file may be used with another flight planning and control system or other user interface” (para. 0033, emphasis added). 
Thus, based on the above claim interpretation, the claimed “second user interface” being presented according to the “saved user interface attributes” is loading, retrieving, recalling the display configurations that was previously customized by the same or other users. 
Now, regarding Ananth, and considering the broadest reasonable interpretation as discussed above, as stated in the 35 USC 103 section of this Office action, Ananth teaches the claim limitations, “the first section having the user selected first plurality of selectable fields associated with the first UAV flight control command data replaced with a depiction of the first UAV flight control command data associated with each of the first user selected fields of the first plurality of selected fields” and “the second section having the user selected second plurality of selectable fields associated with the second UAV flight control data replaced with a depiction of the second UAV flight control data associated with each of the second user selected fields of the second plurality of selected fields”. 
As seen in Fig. 22, a first user interface is presented to customize/reconfigure elements to build the user interface into at least the “project region 714” and at least Fig. 25 is what can be resulted. Therefore, at least what sections are customized/reconfigured in Fig. 22 and saved, can be recalled as seen in Fig. 25. Ananth states, “In accordance with the present invention, the inventive system provides an novel interactive GUI with novel tools and functionality that enable the user to readily design an interactive, an easily reconfigurable visual instrument panel for monitoring and/or management of one or more remote target systems or devices or of specific components thereof. Alternate embodiments of the inventive interface, but are not limited to multiple display configurations for collective monitoring of one or more target systems by geographically dispersed users, or configuration of specific instrument panels for benchmarking multiple variants of the same system at once” (para. 0039, emphasis added), and
“The interface 700 includes a menu region 702 which may contain selectable menu items to interact with or otherwise control operations of the process 400 and other processes that may be performed by the user device 12, a monitoring element region 704 that displays all VI_ELEMENTs related to MINF attributes, a control element region 706 that displays all VI_ELEMENTs related to ACT attributes, an objects region 712 that contains the TSM_OBJECTs and TSC_OBJECTs, grouped into individual display areas 710 and 712, and a project region 714 where the visual instrument panel is designed and configured by the user. The interface 700 may also contain an optional miscellaneous region 716 where other useful controls and/or displays may be provided for the user. Optionally a project region 718 may also be provided for enabling the user to easily switch between and select various TSM_Models, if more than one are being used to build the instrument panel. Of course, the interface 700 may be readily altered to eliminate any unnecessary regions to increase available display space (e.g. if there are no control VI_ELEMENTs, the TSM_OBJECTs need not be displayed)” (para. 0104, emphasis added). “As described above, in connection with FIG. 21, In performance of the steps 410, 412 and 418 of the process 400 of FIG. 12, the user may link a particular VI_ELEMENT from the monitoring element region 704 or from the control element region 706, to an appropriate corresponding TSM_or TSC_OBJECT to activate it and then position it the project region 714, and repeat the process until all the desired active objects have been generated. The user may then arrange the active objects in any desired visual instrument panel configuration” (para. 0105, emphasis added).
Further, Fig. 24 and corresponding para. 0107 show how various customized configurations can be recalled to multiple users through “interface 804…806”.
Ananth states, “Referring now to FIG. 24, an alternate embodiment of the interface 750 is shown as a distributed scalable interface 800. As discussed above, in connection with the initial description of the IRMM system 10 of FIG. 1, certain applications may require multiple users to collaborate in monitoring/management of a complex target system or group of systems. In such as case the distributed interface 800 is particularly advantageous as it allows to use a configuration/management in an interface 802 to configure and design one or more visual instrument panels (VI_Panel_l ... VI_Panel_P) and then display them in the project regions of interfaces 804 through 806 (while only two additional interfaces are shown, any number may be used as may be desirable or practical, without departing from the spirit of the invention. The interfaces 804, 804 may be connected locally to the user device at which the interface 802 is displayed (for example at a proximal user device or a component thereof in the same area, or they may be located at remote locations in which case the various user systems at which interfaces 802-806 are displayed, interact with one another through an optional communication link 808 (equivalent to the communication link 16 of FIG. 1). Thus, the distributed scalable interface 800 enables multiple users in various locations to collaborate both in target system development, as well as in target system utilization and support” (para. 0107, emphasis added).
Thus, as discussed above and in the 35 USC 103 section of this Office action, Ananth in combination with Burdoin teach all of the limitations of the independent claims. 
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMELIA VORCE whose telephone number is (313) 446-4917.  The examiner can normally be reached on Monday-Friday, 9AM- 6PM, MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christian Chace can be reached at (571) 272-4190.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/A.V./Examiner, Art Unit 3665                                                                                                                                                                                                        /CHRISTIAN CHACE/Supervisory Patent Examiner, Art Unit 3665